ORDER
PER CURIAM.
Richard Antrobus appeals from the judgment entered on the jury’s verdict assigning zero fault to each party and awarding Antrobus no damages on his negligence claims. Antrobus seeks plain error review of this judgment, arguing that the verdict finding zero fault by either party should not have been accepted by the trial court. We find no error, plain or otherwise.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).